Citation Nr: 0405584	
Decision Date: 03/01/04    Archive Date: 03/11/04

DOCKET NO.  03-12 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to a total rating due to unemployability 
caused by service-connected disability (TR).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from December 1943 to November 1945.  His 
awards and decorations included Silver Star Medal and the 
Combat Infantryman Badge.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


REMAND

The veteran seeks entitlement to a TR.  VA may grant such 
a rating when the evidence shows that the veteran, by 
reason of his service-connected disabilities, is 
precluded from obtaining or maintaining substantially 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2003).  If there is only one such disability, it must be 
ratable at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent.  
38 C.F.R. § 4.16(a) (2003).

Service connection is currently in effect for the 
residuals of a cold injury of the left foot, evaluated as 
30 percent disabling and the residuals of a cold injury 
of the right foot, also evaluated as 30 percent 
disabling.  The veteran's combined disability rating is 
60 percent.  38 C.F.R. §§ 4.25, 4.26 (2003).  

In November 2001 and August 2002, the veteran underwent 
cold injury protocol examinations.  His claims file was 
not made available for the examiner's review on either 
occasion.

In December 2002, the veteran's private physician, G. E. 
V., M.D., opined that the veteran was unemployable due to 
the symptoms associated with his service-connected 
residuals of a cold injury to each foot.  He reported 
that the veteran had neuropathy secondary to his cold 
injuries which had been progressive.  

If peripheral neuropathy is found to be related to the 
veteran's service-connected cold injuries, it could 
affect the veteran's disability rating.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122, Note 2 (2003); see also 
38 C.F.R. § 3.310(a) (2003) and Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

In light of the foregoing, additional development of the 
record is warranted, prior to further consideration by 
the Board.  Accordingly, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.  The following actions are to be 
performed:

1.  Ensure compliance with the VA's 
duty to assist the appellant in the 
development of his claim, as set 
forth in 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 
(2003).

2.  Schedule the veteran for 
neurologic and cold injury protocol 
examinations to determine the extent 
of his service-connected residuals of 
cold injuries of each foot.  All 
indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available 
to the examiner(s) for review, and 
the examiner(s) must verify that the 
claims folder has, in fact, been 
reviewed.  If peripheral neuropathy 
is diagnosed in either or both feet, 
the examiner(s) must render an 
opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) that such disability is 
proximately due to or chronically 
worsened by his service-connected 
residuals of a cold injury of the 
particular foot involved.  The 
examiner(s) must also render an 
opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 
percent) that the veteran is unable 
to obtain or maintain substantially 
gainful employment due to his 
service-connected residuals of a cold 
injury of each foot and any related 
disabilities.  The rationale for all 
opinions must be set forth in 
writing.

3.  When all of the foregoing actions 
have been completed, undertake any 
other indicated development and then 
readjudicate the issue of entitlement 
to a TR.  If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any remanded issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999). 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2003).



